Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 1 of 16 PageID #: 1031




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


RUFUS TREVILLION, SR. AND                         :          CIVIL ACTION NO. 18-610
LOLETTE TREVILLION

VERSUS                                            :

UNION PACIFIC RAILROAD                            :          MAGISTRATE JUDGE KAY
                                                                 (By Consent)


                                   MEMORANDUM RULING

         Before the court is Union Pacific Railroad’s Motion for Summary Judgment, which seeks

dismissal of all remaining claims asserted by the plaintiff Doc. 31. The motion is opposed by

plaintiffs, Rufus Trevillion, Sr. and his spouse Lolette Trevillion. This matter is before the

undersigned by the consent of the parties. Doc. 26.

         For the following reasons, the Motion for Summary Judgment is GRANTED, and the

action DISMISSED WITH PREJUDICE by accompanying judgment, each party to bear its own

costs.

                                              I.
                                          BACKGROUND

         Rufus Trevillion, Sr. (hereafter “Trevillion”) is a former employee of Union Pacific. Doc.

1, p. 3, ¶¶ 8-9. On August 13, 2014, Trevillion was performing his job as Union Pacific’s “Lead

Bridge Tender” when a heated exchange took place between him and another Union Pacific

employee. Doc. 1, pp. 4-5, ¶¶ 15-25. Trevillion alleges that, after advising this employee about the

need to conduct maintenance on one of the bridges maintained by Union Pacific, the employee

became “belligerent,” and assaulted him. Id. In deposition, Trevillion described the other

employee grabbing his right arm or right side and brushing up against him and blocking his way


                                                -1-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 2 of 16 PageID #: 1032




up the steps to the bridge shack in an effort to provoke him. Doc. 34-1, p. 65; 76-80. Trevillion

was sufficiently upset that he called his wife, Lolette Trevillion, who felt it was necessary to come

out to meet him. Doc. 34-1, p. 85. When supervisor Keith Townley later arrived at the scene,

Lolette expressed concern about Trevillion’s blood pressure being elevated. Doc. 32, p. 2, ¶ 4.

       Following the incident, Trevillion was sent home by his supervisor and referred for medical

evaluation. Doc. 1, p. 5, ¶ 20-22. He visited his primary care provider, Dr. Renois, the next day

on August 14, 2014. Doc. 34, att. 1, pp. 166-167. Dr. Renois noted that Trevillion had an anxiety-

related condition, and this was the first time Trevillion could remember being diagnosed with an

anxiety problem. Id. at p. 168. On August 28, 2014, Trevillion began seeing Dr. James Quillin, a

psychiatrist who noted that Trevillion was having stress-related dreams related to the August 13

incident. Id. at 193-95. At that visit, Dr. Quillin prescribed Zoloft and Temazepam, the generic

name for Restoril. Id. at 195-96. Dr. Quillin later added a prescription for Lorazepam. Id. at 197-

98. Trevillion began taking these medications after Dr. Quillin prescribed them, and he continued

taking at least one of them or some other form of sleeping medication through the date of his

deposition on November 11, 2020. Id. at 198. Some weeks after he first began taking these new

medications, Union Pacific learned that Trevillion was taking Restoril, which bridge tenders are

prohibited from taking. Doc. 31, att. 5, p. 3, ¶ 11.

       Trevillion admits that the bridge tender job is a safety-sensitive position, and that not being

fit for duty as a bridge tender could create a substantial risk of injury to himself and others. Doc.

34, att. 1, p. 37. Bridge tenders work alone and are responsible for managing the safe passage of

trains across the bridge and vessels under it. Doc. 31, att. 5, p. 2, ¶ 5. Bridge tenders also inspect

and operate bridges. Id. The risk of a sudden incapacitation or reduced functioning could pose




                                                 -2-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 3 of 16 PageID #: 1033




catastrophic risks for substantial harm to the employees as well as third parties. Id; see also Doc.

31, att. 3, p. 1, ¶ 2; Doc. 34, att. 1, p. 200-01.

        Because bridge tenders have safety-sensitive jobs, federal law prohibits bridge tenders

from taking certain prescription medications that could inhibit job performance, even off duty.

Doc. 31, att. 5, p. 1, ¶ 3. Two of the prohibited drugs are Restoril, the brand name for Temazepam,

and Ativan, the brand name for Lorazepam. Id. Both Lorazepam and Temazepam are listed as

controlled substances in 21 C.F.R. § 1308.14, Schedule IV, and therefore, railroad employees are

generally prohibited from using them "at any time, whether on duty or off duty." 49 C.F.R. §

219.5, § 219.102. These drugs are prohibited because of their long-acting sedating side effects,

which can extend to the day after they are taken at bedtime. Doc. 31, att. 5, p. 1, ¶ 3.

        Trevillion took a medical leave of absence following the incident of August 13, 2014,

though perhaps not entirely voluntarily. Plaintiff’s complaint alleges that he was “pulled out of

service” at this time, (Doc. 1, p. 5, ¶ 20.), but the Complaint also acknowledges that he received

notice of a medical review “based on Supervisor-Requested Evaluation” and he was told that he

had been referred to the Health Services Department (“HSD”) for a fitness-for-duty (“FFD”)

evaluation based on his supervisor’s safety concerns. Doc. 1, p. 6, ¶ 28. Trevillion also testified

that he voluntarily stayed home from work and consulted his own doctor on August 14 because

was still “agitated and nervous and anxious” and not sleeping well. Doc. 34, att. 1, p. 95. He

indicates Union Pacific granted him an initial “Medical Leave of Absence” from August 15, 2014,

to October 15, 2014, that was eventually extended through January 31, 2015. Doc. 1, p. 8, ¶¶ 40-

42.

        Bridge tenders are subject to Fit for Duty (“FFD”) testing when there is legitimate concern

about the employee’s ability to safely perform essential job functions. Doc. 31, att. 5, p. 1, ¶ 4.



                                                     -3-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 4 of 16 PageID #: 1034




Shortly after the Incident, Union Pacific began an evaluation of Trevillion’s fitness for duty. Doc.

31, att. 5, p. 2, ¶ 5. Trevillion’s supervisor, Keith Townley, had spoken with Trevillion in the

aftermath of the incident, and he observed that Trevillion appeared emotionally distraught,

disoriented, and had an unsteady gait. Doc. 32, p. 2, 8.    Townley was concerned that Trevillion

had developed a medical condition that might interfere with his ability to return to his job as bridge

tender safely. Doc. 32, p. 2, ¶¶ 6-7. He referred Trevillion to Union Pacific’s Health Services

Department (“HSD”) for evaluation. Id. Dr. Matthew Hughes, then Union Pacific’s Associate

Medical Director, and Nurse Rhonda Ross led the inquiry into Trevillion’s medical fitness for

duty. Doc. 31, att. 5, p. 2, ¶ 5. This inquiry began on August 15, 2014, and necessitated Trevillion

being off work while it was being conducted, based on Dr. Hughes’ review of his medical history.

Doc. 31, att. 5, p. 2, ¶ 7. Trevillion agreed to provide his medical records to Union Pacific and to

cooperate in the FFD testing. Doc. 31, att. 5, p. 23, ¶ 8. After reviewing Trevillion’s prior medical

history from his employment file, Dr. Hughes suspected that Trevillion may have had a transient

ischemic attack (TIA), which put him at higher risk for a stroke, which in turn posed a potential

risk in his safety-sensitive position. Id. Dr. Hughes therefore concluded that he was properly off

work until his neurological and neuropsychological fitness could be evaluated. Doc. 31, att. 5, p.

2-3, ¶¶ 7-10. Dr. Hughes and Nurse Ross requested a neurological evaluation from Dr. Fayez

Shamieh. Doc. 31, att. 5, p. 3, ¶ 10.

       On or about October 5, 2014, Dr. Shamieh’s report informed Hughes and Ross that

Trevillion had begun taking Restoril and Lorazepam after consulting Dr. Quillin on August 28,

2014. Doc. 31, att. 5, p. 3, ¶ 11. When Dr. Hughes and nurse Ross learned this, they informed

Trevillion of the safety regulations that prohibited him from working as a bridge tender while

taking those medications, and they attempted to work with him to find an alternative, encouraging



                                                 -4-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 5 of 16 PageID #: 1035




him to discuss an alternative medication with his doctor. Doc. 31, att. 5, p. 3, ¶ 11. They sent

plaintiff a letter explaining this in greater detail. Doc. 31, att. 5, p. 3, ¶ 11; id., p. 20-22; Doc. 34,

att. 1, pp. 183-184. Trevillion testified that he was very adamant that he would not stop taking

Restoril when Dr. Hughes and Nurse Ross discussed this possibility with him. Doc. 34, att. 1, pp.

191-92. He did not recall if he ever had a conversation with Dr. Quillin regarding an alternative

medication. Doc. 34, att. 1, pp. 185.

        Dr. Hughes and Nurse Ross determined that neuropsychological evaluation was necessary

as the next step in the FFD evaluation. Doc. 34, att. 1, p. 111; Doc. 31, att. 5, pp. 2-3, ¶¶ 7,12.

Because Union Pacific knew that Trevillion was seeing psychiatrist Dr. Quillin, they requested

that he be evaluated by psychiatrist Dr. Friedberg. Doc. 34, att. 1, p. 186. Although he appeared

at Dr. Friedberg’s office, Trevillion refused to complete the testing because he perceived the

practice as unprofessional due to its location in a residential neighborhood and the presence of a

dog at the doctor’s office. Doc. 34, att. 1, p. 187-88.       He also had concerns about the doctor

having a personal conflict of interest because he had previously heard her name mentioned by the

coworker with whom he had had the altercation on August 13. Doc. 34, att. 1, p. 188. Union

Pacific agreed to allow Dr. Quillin to perform the neuropsychological evaluation. Doc. 34, att. 1,

p. 190-91. Union Pacific’s records indicate that Dr. Hughes and Nurse Ross prepared a letter for

Trevillion to take to his psychiatrist so that Dr. Quillin could complete the neuropsychological

evaluation, and that Trevillion agreed to do so. Doc. 34, att. 1, p. 191; Doc. 31, att. 5, p. 3-4, ¶¶

14-15. Mr. Trevillion does not remember being given the letter, but he does recall being advised

that he would not be able to return to work if he continued taking Restoril and being adamant that

he would not stop taking Restoril. Doc. 34, att. 1, p. 191-92. Union Pacific never heard from Dr.

Quillin, and the FFD evaluation was accordingly never completed. Doc. 31, att. 5, p. 4.



                                                   -5-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 6 of 16 PageID #: 1036




        Trevillion has neither worked nor applied for another job since August 13, 2014. Doc. 34,

att. 1, p. 28.   He testified that the reason he has not looked for any work since August 2014 is

because he is still under the care of doctors and taking medications. Doc. 34, att. 1, p. 35. He

eventually applied for and received railroad disability pay retroactive to August 28, 2014. Doc.

34, att. 1, p. 223.

        On February 6, 2015, Trevillion filed a complaint of racial discrimination and retaliation

with the Equal Employment Opportunity Commission (“EEOC.”) Doc. 1, p. 9. On September 26,

2015, he amended his EEOC complaint to include violations of the Americans with Disabilities

Act (“ADA.”) Id. On February 8, 2018, the EEOC issued him a right to sue letter. Id.

        Trevillion’s Complaint originally set forth eight counts, five of which were dismissed

following defendant’s Rule 12(b)(6) partial motion to dismiss, on the basis that Plaintiff’s state-

law claims are prescribed (time-barred) under Louisiana law. Docs. 14, 15. The remaining

allegations of the Complaint allege that Trevillion developed medical issues as a result of the

incident of August 13, 2014, and further that the handling of the incident by Union Pacific

constituted racial discrimination, retaliation, and hostile work environment.

        Count I alleges that defendant violated Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e et seq. by treating Trevillion differently than white employees in the

same position and terminating him without a legitimate, non-discriminatory reason. Doc. 1, p. 10,

¶¶ 50-52. Count II alleges that defendant violated the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12101, et seq., by failing to accommodate his alleged disability and discriminating

against him because of said disability. Doc. 1, p. 11-12, ¶¶ 54-62. Count III alleges that

defendant’s actions were retaliatory. Doc. 1, p. 12-13, ¶¶ 63-67. Count VII alleges that Plaintiff

was subjected to a hostile work environment. Doc. 1, p. 16, ¶¶ 79-83.



                                                -6-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 7 of 16 PageID #: 1037




       Defendant now moves for summary judgment as to the remaining counts, asserting that

plaintiff cannot make a prima facie showing as to his race discrimination or retaliation claims

under Title VII, disability discrimination or retaliation claims under the ADA, or hostile work

environment claim.

                                           II.
                                SUMMARY JUDGMENT STANDARD

       A court should grant a motion for summary judgment when the movant shows “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially responsible for

identifying portions of pleadings and discovery that show the lack of a genuine issue of material

fact. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). The court must deny the

motion for summary judgment if the movant fails to meet this burden. Id. A dispute is genuine

only if a reasonable trier of fact could return a verdict for the nonmoving party. Fordoche, Inc. v.

Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). “Under Rule 56, summary judgment must be

entered against ‘a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at

trial.’” Baton Rouge Oil & Chem. Workers Union v. ExxonMobil Corp., 289 F.3d 373, 375-76

(5th Cir. 2002) (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)). If the

movant makes this showing, however, the burden then shifts to the non-moving party to “set forth

specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 106

S. Ct. 2505, 2511 (1986) (quotations omitted). When ruling on a motion for summary judgment

the court draws all reasonable inferences in favor of the nonmoving party. Coury v. Moss, 529

F.3d 579, 584 (5th Cir. 2008). A court may not make credibility determinations or weigh the

evidence in ruling on a motion for summary judgment. Reeves v. Sanderson Plumbing Prods.,


                                                 -7-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 8 of 16 PageID #: 1038




Inc., 120 S. Ct. 2097, 2110 (2000). However, a plaintiff’s mere beliefs, conclusory allegations, or

unsubstantiated assertions are insufficient to survive summary judgment. See, e.g., Clark v. Am.’s

Favorite Chicken Co., 110 F.3d 295, 297 (5th Cir. 1997) (citation omitted).

                                               III.
                                           APPLICATION

   A. TITLE VII CLAIM FOR RACE DISCRIMINATION

       To establish a prima facie case of race discrimination, plaintiff must establish that he “(1)

is a member of a protected class, (2) was qualified for the position that he held, (3) was subject to

an adverse employment action, and (4) was treated less favorably than others similarly situated

outside of his protected class.” Alkhawaldeh v. Dow Chem. Co., 851 F.3d 422, 426 (5th Cir. 2017).

       Trevillion is African American (Doc. 1, p. 3, ¶ 8), making him a member of a protected

class. See 42 U.S.C. 2000e-2. Union Pacific asserts, however, that this is the only element of the

prima facie case that that Plaintiff can establish. Trevillion admits in his opposition memorandum

“that he cannot satisfy all of the elements of a race discrimination claim” because he is “unable to

name a white person who was treated similarly.” Doc. 34, p. 10. Trevillion concludes that the

summary judgment should be granted with respect to his racial discrimination claims. The court

interprets this statement to reference the fourth element, which requires the plaintiff to be treated

less favorably than a similarly situated employee outside his protected class. The court finds no

reason in the record to reject Trevillion’s conclusion, and the court therefore finds that summary

judgment should be granted with respect to his racial discrimination claim under Title VII.

   B. ADA CLAIM FOR DISCRIMINATION

       Trevillion alleges violations of the Americans with Disabilities Act, 42 U.S.C. § 12101 et

seq. Count II alleges that defendant violated the ADA by failing to accommodate his alleged

disability and discriminating against him because of said disability and/or the perception of a


                                                 -8-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 9 of 16 PageID #: 1039




disability. Doc. 1, pp. 11-12, ¶¶ 53-61. Defendant moves for summary judgment as to Count II

and III, asserting that Plaintiff cannot make a prima facie showing of discrimination or retaliation

under the ADA because he cannot prove that he was a “qualified” individual with a disability, but

was instead restricted from working by his doctor due to safety concerns. Doc. 31, p. 1, ¶¶ 2-4.

The court agrees that summary judgment is appropriate as to Trevillion’s ADA claims.

         Trevillion states two theories of recovery under the ADA: that Union Pacific failed to

accommodate his alleged disability, and that Union Pacific made an adverse employment decision

because of his alleged disability or perceived disability. Under either theory, Trevillion is required

to show that he is a “qualified individual” for the purposes of the ADA, or a person “who, with or

without reasonable accommodation, can perform the essential functions” of his job. 42 U.S.C. §

12111(8); Cleveland v. Policy Mgmt. Sys. Corp., 119 S. Ct. 1597, 1603 (1999). Union Pacific

argues that this is the element on which Trevillion’s prima facie showing fails because his use of

prescription medications Restoril and Lorazepam disqualified him from performing his job as a

bridge tender. In his response to the motion for summary judgment, Trevillion admits that

“Restoril is prohibited and he could not return to the job after the prescribing of Restoril.” Doc.

34, p. 13 (citing Cleveland, 119 S. Ct. 1597). He therefore limits his ADA discrimination claim

to the fourteen-day period immediately following the August 13, 2014, incident on the bridge.

Doc. 34, p. 13. This period marks the time when he was off work during the medical evaluation,

but before Dr. Quillin first prescribed Restoril on August 28, 2014. Doc. 34, att. 1, p. 106, 193-

96.1 He argues that being released to work by Dr. Renois on August 15, 2014, creates a genuine

issue of material fact with regard to whether he suffered discrimination violative of the ADA

during the fourteen-day period from August 14-28, 2014. His argument seems to be that, in that


1
 Dr. Quillin later wrote a letter regarding Trevillion’s application for disability benefits, in which he references
disability stemming from depression and anxiety, going back to his first visit with Trevillion on August 28, 2014.

                                                          -9-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 10 of 16 PageID #: 1040




fourteen-day period, he had been released to work by Dr. Renois, but not yet disqualified from

performing his job by virtue of taking Restoril, and that he suffered discrimination by his employer

because of a perceived disability before it became clear that his use of Restoril disqualified him

from his position as bridge tender.

       The question then becomes whether Trevillion makes a prima facie showing of an ADA

violation during the two-week period before he admits to becoming disqualified as a bridge tender.

Because there is no showing of a failure to accommodate during that period, and because putting

an employee on paid medical leave is not an adverse employment decision, the court finds that

Trevillion does not make a prima facie showing of discrimination during the two-week period

from August 14 to August 28, 2014.

       1. Failure to accommodate

       To carry his burden on his failure-to-accommodate claim, Trevillion would have to show

“(1) that he is a ‘qualified individual with a disability;’ (2) ‘the disability and its consequential

limitations were ‘known’ by the covered employer;’ and (3) ‘the employer failed to make

‘reasonable accommodations’ for such known limitations.’” Feist v. La., Dep’t of Justice, Off. of

the Att’y Gen., 730 F.3d 450, 452 (5th Cir. 2013) (citations omitted); Green v. United Parcel Serv.,

Inc., 20-30340, 2021 WL 935431, at *3 (5th Cir. Mar. 11, 2021). We find that Trevillion fails to

make a prima facie showing with regard to the third element. Rather than failing to accommodate

Trevillion, the record shows that during that 14-day period, representatives of Union Pacific were

actively engaged in an attempt to assess Trevillion’s fitness for duty and determine appropriate

accommodations. See Doc. 34, att. 1, pp. 154-61, Doc. 31, att. 5, pp. 2-3, ¶¶ 5-15. According to

Dr. Hughes’ declaration, the medical department’s goal during this period was to line up the

necessary neurological and neuropsychological testing and, “get him back to work as soon as it



                                                -10-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 11 of 16 PageID #: 1041




was safe to do so.” Doc. 31, att. 5, p. 2, ¶ 7. Accordingly, summary judgment is appropriate with

regard to the failure to accommodate claim under the ADA.

         2. Discrimination on the basis of disability and/or perceived disability

         Trevillion asserts that he was discriminated against because of a disability or perceived2

disability during the August 14-28, 2014. To prevail on this theory, he must prove that 1) he has

a disability, that 2) he is qualified for the job, and that 3) he suffered an adverse employment

decision because of his disability. Turco v. Hoechst Celanese Corp., 101 F.3d 1090, 1092 (5th

Cir.1996); Rizzo v. Children's World Learning Ctrs., Inc., 84 F.3d 758, 763 (5th Cir. 1996); see

also Pinkerton v. Spellings, 529 F.3d 513, 517–19 (5th Cir. 2008) (clarifying that the ADA does

not require that disability be the sole cause of the adverse employment decision).

         The court finds that Trevillion cannot make a prima facie showing with regard to the third

element—an adverse employment decision. Union Pacific made no adverse employment decision

in the 14-day period following August 13, 2014. In that period, the only employment decision

Union Pacific made was to take Trevillion off active duty while his FFD evaluation was completed.

Doc. 31, att. 5, pp. 2-3, ¶¶ 5-15. Trevillion testified that being “wrongfully put out of service” is

the adverse employment action of which he complained. Doc. 34, att. 1, p. 27. Union Pacific

made the decision to place Trevillion on medical leave because of his supervisor’s concern that he

had developed a medical problem that elevated his risk for on-the-job incapacitation. Doc. 31, att.

5, pp. 2, ¶¶ 5-7. This decision was undertaken in accordance with Union Pacific’s FFD procedures

and was found proper upon Dr. Hughes’ review of Trevillion’s medical records, which showed


2
  A plaintiff is “regarded as” being disabled if he “(1) has an impairment that is not substantially limiting but which
the employer perceives as substantially limiting, (2) has an impairment that is substantially limiting only because of
the attitudes of others, or (3) has no impairment but is perceived by the employer as having a substantially limiting
impairment.” E.E.O.C. v. E.I. Du Pont de Nemours & Co., 480 F.3d 724, 729 (5th Cir. 2007).



                                                         -11-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 12 of 16 PageID #: 1042




him to be at elevated risk for a stroke. Id., see also Doc. 34, att. 1, pp. 153-54. Placing an employee

on paid medical leave does not constitute an adverse employment action for the purposes of ADA

discrimination or retaliation analysis. Austgen v. Allied Barton Sec. Servs., L.L.C., 815 Fed. Appx.

772, 777 (5th Cir. 2020) (holding that placing an employee on unpaid leave is not an adverse

employment action); Moss v. Harris Cty. Constable Precinct One, 851 F.3d 413, 418 (5th Cir.

2017); Delaval v. PTech Drilling Tubulars, L.L.C., 824 F.3d 476, 481 (5th Cir. 2016) (“Time off,

whether paid or unpaid, can be a reasonable accommodation, but an employer is not required to

provide a disabled employee with indefinite leave.”).

       Trevillion argues that, as a result of the August 13th incident, which he describes as

workplace violence, he developed a condition that made it impossible to return to work, and that

this constitutes constructive discharge. Doc. 34, p. 5. His argument resembles that made by the

plaintiff in McCoy v. City of Shreveport, in which the Fifth Circuit explained the application of a

“reasonable employee” inquiry to form an objective assessment of whether the particular facts and

circumstances constitute constructive discharge:

           In determining whether an employer's actions constitute a constructive
           discharge, we examine the following relevant factors: (1) demotion; (2)
           reduction in salary; (3) reduction in job responsibilities; (4) reassignment to
           menial or degrading work; (5) badgering, harassment, or humiliation by the
           employer calculated to encourage the employee's resignation; or (6) offers
           of early retirement that would make the employee worse off whether the
           offer were accepted or not. This inquiry is an objective, “reasonable
           employee,” test under which we ask “whether a reasonable person in the
           plaintiff's shoes would have felt compelled to resign.”

McCoy v. City of Shreveport, 492 F.3d 551, 557 (5th Cir. 2007) (citations omitted). As in that

case, the court here concludes that, even considering the summary judgment evidence in the light

most favorable to Trevillion, a reasonable employee in his position would not have been compelled

to resign. Because his supervisor was concerned about his ability to do his job safely, Trevillion



                                                 -12-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 13 of 16 PageID #: 1043




was placed on medical leave pending an evaluation of his fitness for duty. Doc. 31, att. 5, pp. 2,

¶¶ 5-7. From that point, the Union Pacific HSD took over the evaluation, and Dr. Hughes

determined that Trevillion was properly off work because of his elevated stroke risk, pending

neurological and neuropsychological evaluation. Doc. 31, att. 5, pp. 2, ¶¶ 5-7. Ultimately, he

never completed the FFD evaluation and retroactively received railroad disability pay. Doc. 34,

att. 1, p. 223. From his personal, subjective standpoint, Trevillion found the events following the

August 13th incident so upsetting that they precipitated his inability to return to work, but applying

the objective standard articulated in McCoy, the court cannot say that these circumstances were

such that a reasonable person would have felt compelled to resign.

   C. RETALIATION CLAIMS UNDER TITLE VII AND ADA

       Trevillion alleges that he suffered retaliation under Title VII or the ADA. Title VII makes

it unlawful for an employer to discriminate or retaliate against an employee because the employee

has made a charge of discrimination against the employer. 42 U.S.C. § 2000e-3(a). “To establish

a prima facie case of retaliation under the ADA or Title VII, a plaintiff must show that (1) [he]

participated in an activity protected under the statute; (2) [his] employer took an adverse

employment action against [him]; and (3) a causal connection exists between the protected activity

and the adverse action.” Feist v. La. Dep’t. of Justice, Office of Atty. Gen., 730 F.3d 450, 454 (5th

Cir.2013)(citing McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th Cir. 2007) (Title VII);

Seaman v. CSPH, Inc., 179 F.3d 297, 301 (5th Cir. 1999) (ADA). “If the employee establishes a

prima facie case, the burden shifts to the employer to state a legitimate, non-retaliatory reason for

its decision. After the employer states its reason, the burden shifts back to the employee to

demonstrate that the employer's reason is actually a pretext for retaliation, which the employee

accomplishes by showing that the adverse action would not have occurred “but for” the employer's



                                                -13-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 14 of 16 PageID #: 1044




retaliatory motive.” Feist v. Louisiana, Dep't of Justice, Office of the Atty. Gen., 730 F.3d 450,

454 (5th Cir. 2013) (citations omitted). In order to avoid summary judgment, the plaintiff must

show “a conflict in substantial evidence” on the question of whether the employer would not have

taken the action “but for” the protected activity. Feist v. Louisiana, Dep’t of Justice, Office of the

Atty. Gen., 730 F.3d 450, 454 (5th Cir. 2013).

       The Fifth Circuit has held that an adverse employment action includes “only ultimate

employment decisions such as hiring, granting leave, discharging, promoting, or compensating.”

McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir.2007) (quoting Green v. Adm’rs of Tulane

Educ. Fund, 284 F.3d 642, 657 (5th Cir.2002).

       Trevillion meets the first prong of the test for retaliation, in that he filed an EEOC

complaint against Union Pacific. His claim must nevertheless fail because he cannot establish that

his employers took any adverse employment action against him or any causal connection between

the two. As discussed in Part III.B.2, supra, the only employment decision Union Pacific

undertook in the two-week period before Trevillion became undisputedly disqualified for his

position was to place him on medical leave. After that point, Trevillion admits that Union Pacific

had a legitimate and non-pretextual reason for finding him disqualified from the position, i.e., his

taking of prescription medications. Therefore, even if Trevillion could make a prima facie

showing of retaliation, he cannot prove that Union Pacific’s proffered legitimate, non-retaliatory

reasons for placing him on medical leave and ultimately hiring a replacement for his job, are

pretextual. See McCoy v. City of Shreveport, 492 F.3d 551, 561 (5th Cir. 2007).

   D. HOSTILE WORK ENVIRONMENT CLAIM

       Finally, defendant moves for summary judgment as to the hostile work environment claim,

asserting that Plaintiff cannot establish that he was harassed because of his race or alleged



                                                 -14-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 15 of 16 PageID #: 1045




disability and cannot show that the conduct to which he was subjected was sufficiently severe and

pervasive. Doc. 31, p. 3, ¶ 5.

       To survive summary judgment on a hostile work environment claim, Trevillion must

establish that (1) he is a member of a protected class; (2) he was subject to unwelcome harassment;

(3) the harassment affected a term or condition of his employment; and (5) that Union Pacific knew

or should have known about the harassment and failed to take prompt remedial action. Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 347 (5th Cir. 2007). Harassment affects a term or

condition of employment if it is “sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment.” Hernandez v. Yellow Transp.,

Inc., 670 F.3d 644, 651 (5th Cir. 2012) (citing Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir.

2002)). Although “[d]iscriminatory verbal intimidation, ridicule, and insults may be sufficiently

severe or pervasive” to support evidence of a Title VII violation, “simple teasing, offhand

comments, and isolated incidents, (unless extremely serious) will not amount to discriminatory

charges” that can survive summary judgment. Turner v. Baylor Richardson Med. Ctr., 476 F.3d

337, 347–48 (5th Cir.2007) (internal citation omitted).        The inquiry into whether a work

environment is hostile is necessarily fact-intensive:

           Whether an environment is hostile or abusive depends on the totality of the
           circumstances, including factors such as the frequency of the conduct, its
           severity, the degree to which the conduct is physically threatening or
           humiliating, and the degree to which the conduct unreasonably interferes
           with an employee's work performance.

McCoy v. City of Shreveport, 492 F.3d 551, 558 (5th Cir. 2007) (citation omitted).

       Plaintiff’s opposition brief describes a working environment in which a coworker

conducted two “physical batteries” on the plaintiff (a reference to the incident of August 13, 2014)

and in which that employee and another coworker have a history of using racial slurs. The



                                                -15-
Case 2:18-cv-00610-KK Document 43 Filed 05/04/21 Page 16 of 16 PageID #: 1046




opposition brief provides no record citations to support the allegations of racial slurs. A plaintiff’s

mere beliefs, conclusory allegations, or unsubstantiated assertions are insufficient to survive

summary judgment. See, e.g., Clark v. Am.’s Favorite Chicken Co., 110 F.3d 295, 297 (5th Cir.

1997) (citation omitted).

       After having reviewed Trevillion’s deposition, along with the affidavits submitted by

Union Pacific in its reply memorandum, the court finds no basis to conclude that Trevillion was

subjected to a pervasively hostile environment. Trevillion describes isolated incidents of conflicts

or confrontations with coworkers, making and complaints about coworkers, but could not recall

ever having accused them of racial discrimination. Doc. 34, att. 1, p. 65. Further, he describes

Union Pacific responding to the unwelcome acts and, although he describes what he perceives as

favoritism to white employees, he acknowledges that he had no desire to see coworkers lose their

positions, and that he was at least partly satisfied by Union Pacific’s responses to his complaints.

Doc. 34, att. 1, pp. 45-73. Accordingly, Plaintiff’s hostile work environment claim must also fail.

                                               IV.
                                           APPLICATION

       For the reasons stated, the Motion for Summary Judgment filed by Union Pacific Railroad

[Doc. 31] is GRANTED and plaintiff’s claims against Union Pacific are dismissed with prejudice.

       THUS DONE AND SIGNED in Chambers this 4th day of May, 2021.




                                                 -16-
